Citation Nr: 0026176	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of severance of service connection for 
degenerative disc disease and arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which severed service connection for a low back condition and 
a left shoulder condition, as the earlier grant of service 
connection had been clearly and unmistakably erroneous.

Initially, the Board notes that neither the veteran nor his 
service representative have asserted procedural deficiencies 
in the RO's severance of service connection, and current 
review by the Board shows that the RO complied with the 
provisions of 38 C.F.R. § 3.105(d) (1999).  As such, the 
Board will focus its analysis on the substantive 
considerations of the veteran's claim.


FINDING OF FACT

The factual basis for the grant of service connection for 
degenerative disc disease and arthritis of the left shoulder 
in the July 1995 rating decision was tenable; therefore, the 
July 1995 rating decision does not contain clear and 
unmistakable error, and severance of service connection for 
degenerative disc disease and arthritis of the left shoulder 
is improper.


CONCLUSION OF LAW

The July 1995 rating decision does not contain clear and 
unmistakable error in its grant of service connection for 
degenerative disc disease and arthritis of the left shoulder, 
and service connection was improperly severed.  38 U.S.C.A. 
§§ 1110, 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(d), 3.303 
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law and Regulations

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (1999); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, Court) has held that 38 C.F.R. § 
3.105(d) places the same burden of proof on VA when it seeks 
to sever service connection as 38 C.F.R. § 3.105(a) places 
upon a claimant seeking to have an unfavorable previous 
determination overturned.  Baughman v. Derwinski, supra.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Daniels v. 
Gober, supra.  Because 38 C.F.R. § 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that...a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

II.  Factual Background

The veteran's service medical records indicate that in 
September 1968 the veteran injured his chest while lifting a 
pipe, which slipped and fell on him.  The diagnosis was 
contusion of the chest region.  These records also indicate 
that the veteran was provisionally diagnosed with bursitis of 
the left shoulder in May 1970, when he complained of left 
shoulder pain that radiated down to the elbow and into the 
fingers.  A contemporaneous x-ray study of the veteran's left 
shoulder was negative.  There is no separation examination of 
record.

A May 1995 letter from one of the veteran's chiropractors 
indicates that the veteran was seen six times in 1983 and 
twice in 1986 for a lumbar sprain.  The veteran had not been 
seen by the chiropractor since then.

A June 1995 VA spine examination reflects the veteran's 
reports of having been struck in the back by a pipe in 1968.  
He had been hospitalized for several months and then returned 
to duty.  Since then, the veteran stated that he had had back 
pain, with paresthesias in the right leg over the past few 
years.  The veteran also stated that he had had no medical or 
surgical treatment for this.  Subsequent to physical 
examination, the diagnosis was degenerative disc disease, L4-
L5, L5-S1, with L5-S1 radiculopathy in the right leg.  

A June 1995 VA joints examination reflects the veteran's 
complaints of pain in the left shoulder over the past 15 
years.  The veteran recalled no specific history of trauma, 
and he stated that he had received no medical treatment for 
shoulder.  Subsequent to physical examination, the diagnoses 
were arthritis of the left shoulder, with moderate to marked 
limitation of motion; rotator cuff degeneration.

A July 1995 MRI of the lumbar spine showed a right-sided disc 
bulge, versus focal herniation at L2-3.  There was also left-
sided osteophytic ridging at L5-S1, which impinged the 
proximal left S1 root.  An MRI of the veteran's left shoulder 
showed degenerative changes, with a calcified axillary lymph 
node.

In connection with the veteran's appeal as to severance of 
service connection, the record was supplemented with VA 
treatment records (dated from July 1995 to April 1996) and VA 
examinations (conducted in December 1995 and in July 1999).  
None of this clinical evidence specifically addresses the 
etiology or causation of the veteran's degenerative disc 
disease or arthritis in the left shoulder.  While the July 
1999 examiner expressed opinions regarding whether he thought 
the veteran's back and shoulder disabilities were related to 
the injuries in service, he indicated that his opinion, with 
regard to the shoulder, was based primarily on the 
"discontinuity" in medical documentation of shoulder 
problems from service until the early 1980's

At his RO hearing (conducted in June 1997), the veteran 
testified that he had been hit with a pipe in 1968, when a 
truck he was in stopped abruptly, and the pipes knocked him 
to the ground.  (Transcript (T.) at 3).  He received 
treatment at the George Air Force Base hospital and was 
released a few weeks later.  Id.  The veteran stated that 
they had wanted to put him on light duty at that time, but he 
had wanted to complete his training.  Id.  The veteran 
clarified that he had been thrown off the truck in this 
incident and that he had landed on his back.  (T. at 4).  The 
veteran had injured both his chest and his back in this 
incident.  Id.  With respect to his left shoulder, the 
veteran stated that he had been a mechanical jet installer in 
service.  (T. at 7).  This had called for a lot of heavy 
work, including a tremendous amount of engine rollbacks.  Id.  
He had had to assemble engines by hand, which had entailed 
constant pushing from the waste up and shoulders.  Id.  The 
veteran testified that he had complained about his shoulders 
while stationed in Thailand.  (T. at 8).  The veteran 
indicated that he had not complained more about the pain in 
his shoulders, as that would have gone on his record.  (T. at 
10).  The veteran also indicated that he had been told at his 
first compensation and pension examination that his 
conditions were related to service.  (T. at 17-18).

The record was also supplemented with the veteran's testimony 
at his hearing before a traveling Member of the Board 
(conducted in July 2000).  The veteran reiterated that he had 
injured his back in 1968, when a truck stopped abruptly, and 
a pipe had knocked him to the ground, and that his shoulder 
injury was due to having been a jet engine installer, which 
had entailed a lot of physical activity.  (T. at 3-7)
The veteran also described a continuation of his back and 
shoulder complaints after service, for which he was seen by 
several private physicians who are now deceased.  (T. at 9-
14).  

III.  Analysis

As noted above, the Board will not consider whether there 
were any procedural deficiencies in the RO's severance of 
service connection, as neither the veteran nor his 
representative have asserted such deficiencies, and current 
review by the Board shows that the RO complied with the 
provisions of 38 C.F.R. § 3.105(d).  With respect to 
substantive consideration of the RO's severance of service 
connection, however, the Board finds that such severance was 
improper in this instance.  The veteran's appeal is granted, 
as the July 1995 rating decision does not contain clear and 
unmistakable error.

Specifically, as to the evidence before the RO in July 1995 
when it granted service connection for degenerative disc 
disease and arthritis of the left shoulder, the Board notes 
that the veteran's service medical records do indeed document 
an injury to the veteran's chest in September 1968, when he 
was struck by a pipe.  They also document the veteran's 
complaints of left shoulder pain in May 1970, which was 
provisionally diagnosed as bursitis.  The Board also notes 
that the June 1995 VA spine and joints examinations reflect a 
service medical history, as reported by the veteran, which is 
supported by the veteran's service medical records.  In turn, 
subsequent to physical examinations, both examination reports 
reflect clinical diagnoses of current disabilities.  While 
neither examiner explicitly stated in the recorded diagnoses 
that the veteran's degenerative disc disease and arthritis of 
the left shoulder were caused by the noted in-service events, 
the Board stresses that the diagnoses were given after taking 
medical histories that are silent as to any significant post-
service events.  In effect, the examinations and diagnoses 
were conducted and made within the historical context of the 
veteran injuring himself in service.  

Further, the Board notes that there is no evidence in the 
record (whether as constituted in July 1995 or as 
supplemented in connection with the proposed severance of 
service connection and this appeal) directly and explicitly 
contradicting the veteran's reported in-service events and 
their relationship to his degenerative disc disease and 
arthritis of the left shoulder.

As discussed above, case law holds that 38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman v. Derwinski, supra.  
Further, clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, supra.

In this instance, given documentation contained within the 
veteran's service medical records, coupled with the medical 
histories given upon VA examinations in June 1995 and the 
attendant recorded diagnoses, the Board finds the RO's July 
1995 rating decision that granted service connection for 
degenerative disc disease and arthritis of the left shoulder 
tenable, e. g., plausible.  While the Board would not 
necessarily find the evidence of record sufficient for a 
grant of service connection for these two disabilities upon 
de novo review, the Board stresses that that is not the 
proper inquiry at this time.  Instead, the Board must ask, in 
part, whether reasonable minds could differ as to the grant 
of service connection.  In this instance, the Board finds 
that such minds can.  As such, the Board does not find that 
but for the purported error made (no direct clinical evidence 
of a nexus), the result would have been manifestly different.

ORDER

The July 1995 rating decision does not contain clear and 
unmistakable error in its grant of service connection for 
degenerative disc disease and arthritis of the left shoulder, 
and service connection is not, therefore, severed; the 
veteran's appeal is granted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 9 -


- 8 -


